Exhibit 10.31

 

SARA LEE CORPORATION

RETENTION & RECOGNITION PROGRAM

RELATED TO 2005 COMPANY REORGANIZATION

(For A and B Level Executives)

 

Eligibility

 

A and B level executives, on a highly selective basis, who will play key roles
in implementing the Sara Lee organizational transformation initiative and/or
manage a special projects supporting these transformation efforts.

 

Program Structure

 

Form of compensation – Grants of service-based restricted stock units (not
“covered compensation” for employee benefit purposes)

 

Value of grants – Minimum of 1X salary, Maximum of 2X salary

 

Grant/Approval Date – April 27, 2005 (additional grant dates may occur after
this date)

 

Vesting Date – 50% on April 27, 2006, 50% on April 27, 2007 (vesting dates could
be other than 1 year following the Grant/Approval date)

 

Approvals –

 

  •   Chairman of the Compensation and Employee Benefits Committee of the Sara
Lee Corporation Board Of Directors for any corporate officers at or above the
Senior Vice President level

 

  •   Chief Executive Officer of Sara Lee Corporation for all others.